Citation Nr: 0030591	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  93-21 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUE

Entitlement to a higher rating for dysthymic disorder with 
anxiety, initially assigned a 30 percent evaluation, 
effective from November 1990.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from September 1954 to July 
1956 and from August 1959 to November 1972.

This appeal came to the Board of Veterans' Appeals (Board) 
from a November 1992 RO rating decision that granted service 
connection for dysthymic disorder with anxiety and assigned a 
10 percent evaluation for this condition, effective from 
November 1990.  In June 1995, the Board remanded the case to 
the RO for additional development.  A September 1995 RO 
rating decision increased the evaluation for dysthymic 
disorder with anxiety from 10 to 30 percent, effective from 
November 1990.  The veteran continued his appeal for a higher 
rating for the psychiatric disability and a June 1996 Board 
decision denied an increased evaluation for the dysthymic 
disorder with anxiety.

The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, the 
Court).  In an October 1996 joint motion, the parties 
requested that the June 1996 Board decision be vacated and 
the case remanded for further development and readjudication.  
In November 1996, the Court granted the parties' motion, and 
the case was thereafter returned to the Board.  In July 1997, 
the Board remanded the case to the RO for additional 
development.

REMAND

In the October 2000 Appellant's Brief it is pointed out that 
there must be outpatient treatment records that have not been 
obtained for the record and considered, noting that the 
latest such record on file is dated in October 1997; yet, 
when examined in June 1998, the veteran reported ongoing 
treatment.  The Board agrees that the duty to assist requires 
that the RO obtain and consider these records.  Accordingly, 
the case is remanded for the following action:

The RO should obtain the names and 
addresses of all medical care providers 
(VA and private) who treated the veteran 
for his service-connected mental disorder 
since October 1997.  After securing any 
necessary release, the RO should obtain 
these records.

After review by the RO, if any decision remains adverse to 
the appellant, a supplemental statement of the case should be 
issued.  Thereafter, subject to current appellate procedures, 
the case should be returned to the Board for further 
appellate consideration, if appropriate.  The appellant need 
take no further action unless otherwise informed, but may 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. E. Day
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 3 -


